Exhibit 10.3

 

IPSCO Inc.

2005 Form 10-K

 

IPSCO INC.

 

EXECUTIVE DEFERRED COMPENSATION INCENTIVE PLAN

 

The IPSCO Inc. Executive Deferred Compensation Incentive Plan (“Plan”) is
adopted effective as of June 1, 2005 for the benefit of select executives of
IPSCO Inc. (“Company”).  The Plan is intended to attract, retain and motivate
executives by permitting such individuals to defer a portion of their
Compensation on a pre-tax basis through an unfunded, notional account deemed to
be invested in shares of the Company’s common stock.  The Plan is intended to be
a deferred compensation plan for a select group of management or highly
compensated employees, as described in Sections 301(2), 301(a)(3) and 401(a)(1)
of ERISA.

 

Accordingly, the Company hereby adopts the Plan pursuant to the terms and
provisions set forth below:

 

ARTICLE I

 

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1.          “Account” or “Accounts” means the bookkeeping account, accounts or
subaccounts maintained under the Plan by the Committee in the Participant’s name
to which Compensation Deferrals, Company Contributions and Earnings are credited
in accordance with the Plan.

 

1.2.          “Beneficiary” means the individuals or entity the Participant has
designated as Beneficiary under the IPSCO Enterprises Inc. Retirement Savings
and Profit Sharing Plan (or a successor qualified retirement savings plan), or
if none, the Participant’s spouse or, if none, his or her estate.

 

1.3.          “Board” means the Board of Directors of the Company.

 

1.4.          “Bonus” means the additional cash remuneration payable to a
Participant pursuant to the Company’s Annual Management Incentive Plan or any
other similar or successor plan, program or arrangement under which the Company
pays an amount of cash remuneration to a Participant above such Participant’s
Salary.

 

1.5.          “Cause” means the willful and continued neglect or refusal failure
by the Participant to perform his or her duties and responsibilities, or the
willful taking of actions (or willful failures to take actions) that materially
impair the Participant’s ability to perform his or her duties or
responsibilities that in each case continues following written notice by the
Company (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness); or any act by the Participant (discovered
either during employment or thereafter) that constitutes gross negligence or
willful misconduct in the performance of his or her duties hereunder, or the
conviction of the Participant for any felony, in each case which is materially
and manifestly injurious to the Company.

 

--------------------------------------------------------------------------------


 

For purposes of this definition of Cause, no act, or failure to act, by
Participant shall be deemed willful unless done or omitted without good faith or
without reasonable belief that the action or omission was in the best interest
of the Company.  Any act, or failure to act, based upon the direction or
instruction of the Board pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for the Company shall be presumed to be done,
or omitted to be done, in good faith and in the best interests of the Company
absent knowledge by the Participant to the contrary.

 

1.6.          “Change in Control” means the first to occur of any of the
following events:

 

(a)           A change in the ownership of the Company, which is deemed to occur
on the date that any one person, or more than one person acting as a group as
described below, acquires ownership of the Company’s stock that, together with
stock held by such person or group, constitutes more than fifty percent (50%) of
the total fair market value or total voting power of the Company’s stock. 
However, if any one person, or more than one person acting as a group, is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons is not considered to cause a change in the
ownership of the corporation.  An increase in the percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which the Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this section.  This section applies only
when there is a transfer or issuance of stock of the Company and the stock
remains outstanding after the transaction.

 

(b)           A change in the effective control of the Company, which occurs on
the date that either:  (i) any one person, or more than one person acting as a
group (as described below), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
group) ownership of Company stock possessing thirty-five percent (35%) or more
of the total voting power of the Company’s stock; or (ii) a majority of members
of the Board is replaced during any twelve-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board prior to the date of appointment or election, provided that, for
purposes of this paragraph, the term “Company” refers solely to the corporation
(A) for whom the Participant is performing services at the time of the Change in
Control event, (B) that is liable for the payment of the deferred compensation
(or all corporations, if more than one is liable), or (C) that is a majority
shareholder of a corporation identified in (A) or (B) or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in (A) or
(B).  For this purpose, a majority shareholder is a shareholder owning more than
fifty percent (50%) of the total fair market value and total voting power of
such corporation.  If any one person, or more than one person acting as a group,
is considered to effectively control the Company, the acquisition of additional
control of the Company by the

 

2

--------------------------------------------------------------------------------


 

same person or persons is not considered to cause a change in the effective
control of the Company.

 

(c)           A change in the ownership of a substantial portion of the
Company’s assets, which occurs on the date that any one person, or more than one
person acting as a group (as described below), acquires (or has acquired during
the twelve-month period ending on the date of the most recent acquisition by
such person or group) assets from the Company that have a total gross fair
market value equal to forty percent (40%) or more of the total gross fair market
value of all of the assets of the Company immediately prior to such
acquisition.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  A transfer of
assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, or a transfer of assets by the Company to any of
the following, are not considered to be a change in the ownership of a
substantial portion of the Company’s assets for purposes of this paragraph: (i)
a shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock; (ii) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company; (iii) a person, or more than one person acting as a group, that
owns, directly or indirectly, fifty percent (50%) or more of the total value or
voting power of all the outstanding stock of the Company; or (iv) an entity, at
least fifty percent (50%) of the total value or voting power of which is owned,
directly or indirectly, by a person described in paragraph (iii).  For purposes
of this paragraph (c) and except as otherwise provided, a person’s status is
determined immediately after the transfer of the assets.  For example, a
transfer to a corporation in which the Company has no ownership interest before
the transaction, but which is a majority-owned subsidiary of the Company after
the transaction is not treated as a change in the ownership of the assets of the
Company.

 

(d)           Any other event(s) designated as a change in control under the
Code, regulations or guidance thereunder.

 

For purposes of this Section, persons will not be considered to be acting as a
group solely because they purchase or own stock of the Company at the same time,
or as a result of the same public offering.  However, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.  If a person, including an entity shareholder,
owns stock in the Company and another corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction with the
Company, such shareholder is considered to be acting as a group with other
shareholders of the other corporation only with respect to their ownership
interest in that corporation prior to the transaction.

 

1.7.          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

 

3

--------------------------------------------------------------------------------


 

1.8.          “Committee” means the Management Resource and Compensation
Committee of the Board.

 

1.9.          “Company” means IPSCO Inc., a corporation under the Canada
Business Corporations Act (and any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company), or any member of its
controlled group (as defined in Sections 414(b), (c), (m) or (o) of the Code)
that adopts the Plan with the Company’s written approval.

 

1.10.        “Company Contributions” means any contributions the Company may
make, in its discretion, to a Participant’s Account pursuant to Section 2.2.

 

1.11.        “Compensation” means a Participant’s Salary payable in any Plan
Year and any Bonus attributable to a service period that begins in such Plan
Year.

 

1.12         “Compensation Deferral” means an election made by the Participant
to defer a portion of his or her Compensation for a Plan Year, as set forth in
Section 2.1 of the Plan.

 

1.13.        “Disability” means a medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve (12) months and (i) that causes a Participant to
be unable to engage in any substantial gainful activity, or (ii) that has caused
the Participant to receive income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Participant’s employer.

 

1.14.        “Earnings” means a positive or negative adjustment of an Account
that tracks the Company’s shares of common stock as if the nominal shares in the
Account were shares registered to the Participant, including, but not limited
to, any appreciation, depreciation, dividend equivalents or stock splits.

 

1.15.        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.16.        “Participant” means a key employee of the Company whom the
Committee designates as eligible to participate in the Plan and who makes a
Compensation Deferral for such Plan Year.  A Participant shall remain a
Participant until he or she has received a distribution of the entire Account.

 

1.17.        “Plan” means the IPSCO Inc. Executive Deferred Compensation
Incentive Plan, as set forth herein and as hereinafter amended from time to
time.

 

1.18.        “Plan Year” means the calendar year.

 

1.19.        “Salary” means a Participant’s rate of base salary rate during the
Plan Year.

 

1.20.        “Termination of Employment” means the date on which the Participant
for any reason ceases to be a common law employee of the Company or any member
of its controlled group.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II

 

COMPENSATION DEFERRALS AND CONTRIBUTIONS

 

2.1.          Compensation Deferral Elections.  A Participant may elect to defer
the receipt of a portion of his or her Compensation from the Company in a Plan
Year pursuant to rules and election forms as may be established by the
Committee. The amount of Compensation deferred by a Participant shall be a fixed
amount or percentage of such Compensation, but shall not exceed: (i) fifty
percent (50%) of such Participant’s Salary for the Plan year; or (ii) a
percentage of such Participant’s Bonus as permitted by the Committee in its
discretion.

 

The election by which a Participant elects to defer Compensation as provided in
this Plan shall be in writing, signed by the Participant, and delivered to the
Committee no later than the December 31 preceding the beginning of the Plan Year
for which Compensation is to be deferred, or as otherwise permitted under Code
Section 409A.  A Participant’s properly completed election will become effective
upon acceptance by the Company or as soon as practicable thereafter.

 

Notwithstanding the foregoing provisions of this Section 2.1:

 

(a)           in the year in which the Plan is first established, a Participant
may make an election to defer Salary and/or Bonus to be earned for services
performed both (i) after the date the Plan is established and (ii) after the
Participant’s election becomes effective; and

 

(b)           in the year in which a Participant first becomes eligible to
participate in the Plan, such Participant may make an election to defer
Compensation for services to be performed subsequent to the election, within
thirty (30) days of the date the Participant becomes eligible to participate in
the Plan.

 

Any deferral election made by the Participant shall be irrevocable with respect
to the Compensation covered by such election.

 

2.2.          Company Contributions.  The Company, in its discretion, may make
contributions on behalf of a Participant for any Plan Year.  A Company
Contribution made on behalf of one Participant shall not entitle any other
Participant to a Company Contribution.

 

2.3           Deferral Period and Distribution.  At the time a Participant makes
a Compensation Deferral for a Plan Year, the Participant may designate a date on
which such Plan Year’s Compensation Deferrals (and any Company Contributions
made in such Plan Year), together with any Earnings thereon, shall be
distributed pursuant to Article IV and shall elect a form of distribution under
Section 4.2.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

ACCOUNTS

 

3.1.          Participant Accounts.  The Company shall maintain on behalf of
each Participant a hypothetical, bookkeeping account that will be deemed to
consist exclusively of whole and partial shares of the Company’s common stock.

 

3.2           Crediting of Accounts.  All Compensation Deferral amounts shall be
credited to a Participant’s Account and credited with Earnings from the date the
Compensation amount would have been paid to the Participant, if not deferred. 
Company Contributions, if any, shall be credited to the Account as determined in
the discretion of the Committee.  Earnings shall be credited to the Account as
of the date such Earnings would have been received by the Participant had the
nominal shares in the Account been actual shares registered to the Participant.
Amounts credited to the Account will be converted to nominal shares based on a)
the last sale price of a board lot of Common Shares on the Toronto Stock
Exchange and b) the closing Canadian-U.S. dollar exchange rate posted by the
Bank of Canada, each as of the date the Account is credited in accordance with
this Section 3.2.

 

3.3.          Forfeiture of Accounts.  The portion of a Participant’s Account
attributable to Compensation Deferrals (and Earnings thereon) shall be
nonforfeitable at all times.  Company Contributions shall be forfeitable upon
such terms determined by the Committee in writing at the time such Company
Contribution is credited to the Account.  Notwithstanding any provision of this
Section 3.3 to the contrary, if the Committee finds Cause with respect to the
Participant, the Participant shall forfeit his or her entire Account and return
any shares previously distributed pursuant to Article IV to the Company at no
cost.

 

ARTICLE IV

 

DISTRIBUTION OF ACCOUNTS

 

4.1.          Distribution Events.  The Company shall distribute a Participant’s
Account (or a portion of the Account, as applicable) to the Participant as soon
as practicable upon the earliest of the following:

 

(a)           the Participant’s Disability or death;

 

(b)           a Change in Control (as defined under Section 409A of the Code);

 

(c)           the Participant’s Termination of Employment (or in the case a “key
employee” as defined in Code Section 416(i), six months following the
Participant’s Termination of Employment);

 

(d)           the date elected by a Participant with respect to Compensation
Deferrals and Company Contributions (and related Earnings) made for a particular
Plan Year.

 

6

--------------------------------------------------------------------------------


 

4.2.          Form of Distribution.  Distributions shall be made in the whole
shares of the Company’s common stock, with a payment of cash representing any
partial shares, in a single, lump sum distribution or in ten or fewer annual
installments, as elected by the Participant under Section 2.3.  If the
Participant fails to properly elect a form of distribution, distribution will be
made in a lump sum.  Notwithstanding the foregoing, if the amount in a
Participant’s Accounts at the time of the Participant’s termination of
employment for any reason is $25,000 or less, the Committee shall cause the
amount in such Accounts to be distributed to the Participant or his or her
Beneficiary in a single lump sum as soon as practicable.  For purposes of this
Section 4.2, the Account will be valued or converted to full and partial shares
based on a) the last sale price of a board lot of Common Shares on the Toronto
Stock Exchange and b) the closing Canadian-U.S. dollar exchange rate posted by
the Bank of Canada, each as of the date the Account is distributed to the
Participant.

 

4.3.          Redeferral Election.  A Participant may change his or her election
as to the period or commencement of distribution of his or her Accounts,
provided, however, that:

 

(a)           a change in distribution election will not be effective unless the
Participant files such change in writing with the Committee at least twelve (12)
months prior to the date that the distribution of his or her Accounts is
otherwise scheduled to commence;

 

(b)           any deferred amounts subject to such change will be deferred for
an additional period of not less than five (5) years from the date the
distribution would otherwise have commenced, except with regard to payments made
due to the Participant’s death or Disability, or due to an unforeseeable
emergency;

 

(c)           a change in distribution election will not take effect until at
least twelve (12) months after such change is properly filed with the Committee;
and

 

(d)           in no event will a change in distribution election be permitted if
such change accelerates the time or schedule of any payment under the Plan.

 

4.4.          Hardship Distribution.  A Participant may request, by filing a
written form with the Committee, that a distribution be made to him or her of
all or part of the amount then credited to his or her Accounts on account of a
severe financial hardship.  The Committee will approve such a distribution to
the Participant only in the event of an unforeseeable emergency.  An
“unforeseeable emergency” means a severe financial hardship to a Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse (as that term is used in the Code), or a dependent (within the meaning of
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances, arising from events beyond the Participant’s control.  Whether
circumstances constitute an unforeseeable emergency depends on the facts of each
case, as determined by the Committee, but in any case does not include a
hardship that may be relieved through reimbursement or compensation by insurance
or otherwise, by liquidation of the Participant’s assets to the extent that
liquidation itself would not cause such a severe financial hardship, or by
ceasing to defer receipt of any Compensation not yet earned.  The need to send a
Participant’s child to college and the desire to purchase a home shall not
constitute an unforeseeable emergency.  Any hardship distribution shall be
limited to an amount reasonably necessary to

 

7

--------------------------------------------------------------------------------


 

meet the unforeseeable emergency and any taxes reasonably anticipated as a
result of the distribution, but not more than the amount of the Participant’s
Account.

 

ARTICLE V

 

ADMINISTRATION OF THE PLAN

 

5.1.          Administration by the Committee.  The Committee shall be
responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof.

 

5.2.          Powers and Duties of Committee.  The Committee shall administer
the Plan in accordance with its terms and shall have all powers necessary to
carry out the provisions of the Plan.  The Committee, in its discretion, shall
interpret the Plan and shall determine all questions arising in the
administration, interpretation, and application of the Plan, including but not
limited to questions of eligibility and the status and rights of employees,
Participants and other persons.  Any such determination by the Committee shall
presumptively be conclusive and binding on all persons.  To the extent not
inconsistent with this Plan, all provisions set forth in the Company’s qualified
retirement savings plan with respect to the administrative powers and duties of
the Committee, expenses of administration, and procedures for filing claims,
also shall be applicable with respect to this Plan.

 

ARTICLE VI

 

AMENDMENT OR TERMINATION

 

6.1.          Amendment or Termination.  The Committee intends the Plan to be
permanent but reserves the right to amend or terminate the Plan.  Any such
amendment or termination shall be made pursuant to a resolution of the Committee
and shall be effective as of the date of such resolution; provided, however,
that no amendment or termination shall adversely affect a Participant’s
entitlement to benefits attributable to amounts credited to his or her Account
in any Plan Year immediately prior to the Plan Year of the amendment or
termination without the Participant’s written consent.

 

6.2.          Effect of Amendment or Termination.  No amendment or termination
of the Plan shall directly or indirectly reduce the balance or accelerate the
distribution of any Account held hereunder as of the effective date of such
amendment or termination.  No additional contributions shall be made to the
Account of a Participant after termination of the Plan, but the Company shall
continue to credit Earnings to Participants’ Accounts pursuant to Section 3.2,
until the balance of such Accounts have been fully distributed to each
Participant or beneficiary, as applicable.

 

ARTICLE VII

 

GENERAL PROVISIONS

 

7.1.          Participants’ Rights Unsecured.  Except as set forth in Section
7.2, the Plan at all times shall be entirely unfunded and no provision shall at
any time be made with respect to segregating any assets of the Company for
payment of any benefits hereunder.  The right of a

 

8

--------------------------------------------------------------------------------


 

Participant or the Participant’s Beneficiary to receive a distribution of the
Participant’s Accounts hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a Beneficiary shall have
any rights in or against any specific assets of the Company.

 

7.2.          Trust Agreement.  Notwithstanding the provisions of Section 7.1,
the Company may enter into a trust agreement (“Trust Agreement”) whereby the
Company shall agree to contribute to a trust (“Trust”) for the purposes of
accumulating assets to assist the Company in fulfilling its obligations to
Participants hereunder.  Upon a Change in Control, the Company shall make such
contributions to the Trust as shall be necessary to fully fund the benefits of
each eligible Participant under the Plan in accordance with the terms of the
Plan and Trust Agreement.  Such Trust Agreement shall include provisions
required in such model trust agreement that all assets of the Trust shall be
subject to the creditors of the Company in the event of insolvency.

 

7.3.          No Guaranty of Benefits.  Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.  No
Participant or other person shall have any right to receive a benefit or a
distribution of Accounts under the Plan except in accordance with the terms of
the Plan.

 

7.4.          No Enlargement of Employee Rights.  Establishment of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company.

 

7.5.          Spendthrift Provision.  No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

 

7.6           Applicable Law.  The Plan shall be construed and administered
under the laws of the State of Illinois except to the extent preempted by
federal law.

 

7.7.          Incapacity of Recipient.  Subject to applicable state law, if any
person entitled to a payment under the Plan is deemed by the Committee to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until claim therefor shall have been made by a duly appointed
guardian or other legal representative of such person, the Committee may provide
for such payment or any part thereof to be made to any other person or
institution then contributing toward or providing for the care and maintenance
of such person.  Any such payment shall be a payment for the account of such
person and a complete discharge of any liability of the Company and the Plan
therefor.

 

7.8.          Corporate Successors.  The Plan shall not be automatically
terminated by a transfer or sale of assets of the Company, or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser or successor entity agrees to
continue the Plan.  In the event that the Plan is not continued by the
transferee, purchaser or successor entity, the Plan shall terminate subject to
the provisions of Article VI.

 

9

--------------------------------------------------------------------------------


 

7.9.          Unclaimed Benefit.  Each Participant or Beneficiary shall keep the
Company informed of his or her current address.  The Company shall not be
obligated to search for the whereabouts of any person.  If the location of a
Participant is not made known to the Company within three years after the date
on which payment of the Participant’s benefits under the Plan, may first be
made, payment may be made as though the Participant had died at the end of the
three-year period.  If, within one additional year after such three-year period
has elapsed, or, within three years after the actual death of a Participant, the
Company is unable to locate any Beneficiary of the Participant, then the Company
shall have no further obligation to pay any benefit hereunder to such
Participant or Beneficiary or any other person and such benefit shall be
irrevocably forfeited.

 

7.10.        Assignment and Alienation of Benefits.  The right of each
Participant to any account, benefit or payment hereunder will not, to the extent
permitted by law, be subject in any manner to attachment or other legal process
for the debts of that Participant; and no account, benefit or payment will be
subject to anticipation, alienation, sale, transfer, assignment or encumbrance
except by will, by the laws of descent and distribution, or by a Participant
election to satisfy a property settlement agreement pursuant to a divorce.

 

7.11.        Limitations on Liability.  Notwithstanding any of the preceding
provisions of the Plan, none of the Company, any member of the Committee, nor
any individual acting as an employee or agent of the Company or the Committee,
shall be liable to any Participant, former Participant or any Beneficiary or
other person for any claim, loss, liability or expense incurred in connection
with the Plan.

 

7.12.        Claims Procedure.  In the event that a Participant’s claim for
benefits under the Plan is denied in whole or in part by the Committee, the
Committee will notify the Participant (or Beneficiary) of the denial.  Such
notification will be made in writing, within 90 days of the date the claim is
received by the Committee.  The notification will include: (i) the specific
reasons for the denial; (ii) specific reference to the Plan provisions upon
which the denial is based; (iii) a description of any additional information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and (iv) an explanation of the applicable
review procedures.

 

The Participant (or Beneficiary) has 90 days from the date he or she receives
notice of a claim denial to file a written request for review of the denial with
the Committee.  The Committee will review the claim denial and inform the
Participant (or Beneficiary) in writing of its decision within 60 days of the
date the claim review request is received by the Committee, unless special
circumstances require an extension of time, in which case, a decision shall be
rendered not later than 120 days after the receipt of a request for review. Such
decision shall be final and binding on the claimant.

 

7.13.        Interpretation.  Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context.  Any headings used herein are included for ease of
reference only and are not to be construed so as to alter the terms hereof.

 

10

--------------------------------------------------------------------------------